NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-4519
                                       ___________

                    In re: WILLIAM STAHL & IRENE GADON STAHL,
                                      Appellants
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                             (D.C. Civil No. 2:12-cv-01644)
                      District Judge: Honorable Stanley R. Chesler
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 17, 2013

             Before: AMBRO, HARDIMAN and ALDISERT, Circuit Judges

                               (Opinion filed May 21, 2013)
                                       _________

                                         OPINION
                                         _________

PER CURIAM

       The procedural history of this case is complex and unusual. As we write primarily

for the parties, who are familiar with it, we will refer to it only as much as necessary for

our analysis. To begin, it suffices to say that the pro se1 appellants appeal from the


       1
        One of the appellants is a non-practicing attorney. See Allen v. Aytch, 535 F.2d
817, 821-22 n.21 (3d Cir. 1976) (explaining that the liberal construction of pro se
pleadings may not apply to those drafted with the assistance of the legally trained).
District Court‟s order dismissing their appeal from a Bankruptcy Court order denying

their motion “To Declare Void the Civil Procedure in State Court in Violation of

Bankruptcy Law Rule,” and a subsequent District Court order denying reconsideration.

       We have jurisdiction pursuant to 28 U.S.C. §§ 158(d) and 1291.2 Our review of

the District Court‟s order dismissing the appeal is plenary, see In re Heritage Highgate,

Inc., 679 F.3d 132, 139 (3d Cir. 2012), and our review of the order denying

reconsideration is for abuse of discretion, see Cureton v. NCAA, 252 F.3d 267, 272 (3d

Cir. 2001).

       The appellants contend that there is one question before us (and that it was the

“only” question before the Bankruptcy and District Courts): whether a state court

violated the “proceed no further” mandate after the appellants3 had removed a case but




       2
         The appellants‟ notice of appeal was filed within thirty days of the order denying
their Fed. R. Civ. P. 59(e) motion. Although there appears to be an ambiguity in the
electronic District Court docket entries regarding the timeliness of the Rule 59(e) motion
(which would affect the scope of our jurisdiction, see Long v. Atl. City Police Dep‟t, 670
F.3d 436, 446 n.19 (3d Cir. 2012)), we are satisfied from our full review of the District
Court docket, including paper documents, that the motion was timely. Accordingly, we
consider the underlying judgment as well. See Quality Prefabrication, Inc. v. Daniel J.
Keating Co., 675 F.2d 77, 78 (3d Cir. 1982).
       3
         Unlike 28 U.S.C. § 1441(a), “the bankruptcy removal statute authorizes any
„party,‟ including plaintiffs, to remove” a case, Cal. Pub. Emps. Ret. Sys. v. Worldcom,
Inc., 368 F.3d 86, 103 (2d Cir. 2004) (citing 28 U.S.C. § 1452(a)), and Bankruptcy Rule
9027 (and standing orders in the district courts) “transfer[] removed suits from district
court to bankruptcy court.” Townsquare Media, Inc. v. Brill, 652 F.3d 767, 770 (7th Cir.
2011).

                                             2
before it was remanded back.4 See 28 U.S.C. § 1446(d); Fed. R. Bankr. P. 9027(c); In re

Diet Drugs Prods. Liab. Litig., 282 F.3d 220, 231 n.6 (3d Cir. 2002). It was this state-

court action that the appellants challenged in their “motion to declare void . . . .” They

also filed documents that suggested they were attempting to remove the state court action

(or some aspect of it) again.5 Essentially, they want us to reverse the Bankruptcy Court‟s

order denying their motion (and declining to declare the state court‟s action void) to the

extent the issue was properly before it. However, the District Court properly concluded

that the Bankruptcy Court did not err in denying that motion. See Murray v. Bledsoe,

650 F.3d 246, 247 (3d Cir. 2011) (per curiam) (explaining that we may affirm on any

basis supported by the record).

       First, it is unclear under what authority the Bankruptcy Court would have had

power to “declare void” the state action. No adversary action was even pending at the

time the appellants filed their motion. Under the circumstances, the Bankruptcy Court

lacked the power to modify the state-court judgment or otherwise enjoin proceedings.


       4
         The matter was removed and an adversary proceeding opened on the eve of a
state-court hearing on a motion for summary judgment. The state court did not rule on
that pending motion until the matter was remanded, but it did hold a hearing at the
scheduled time. (The state court also held another hearing after remand.)
       5
        Although their motion could also have been interpreted as challenging the
eventual summary judgment against them in state court, the appellants maintain they
were not challenging that. (As the Bankruptcy and District Courts explained, that
challenge would be barred by the Rooker-Feldman doctrine in any event. See Great W.
Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010).)


                                              3
See In re Prudential Ins. Co. of Am. Sales Practice Litig., 261 F.3d 355, 364 (3d Cir.

2001) (discussing the Anti-Injunction Act); In re Grand Jury Proceedings, 654 F.2d 268,

278-79 (3d Cir. 1981).

       Further, even assuming that the eventual removal could cure the above deficiency,

we are not convinced that the “second” removal was ever actually perfected because

there is no evidence that the appellants complied with Rule 9027(c) of the Federal Rules

of Bankruptcy Procedure.6 Cf. Resolution Trust Corp. v. Nernberg, 3 F.3d 62, 69 (3d

Cir. 1993).

       Finally, to the extent that the Bankruptcy Court entered another remand order


       6
         Moreover, while we do not resolve the novel procedural question, it is not
entirely clear to us whether the appellants could have effected a second removal. First,
the second removal attempt was untimely. See Fed. R. Bankr. P. 9027(a)(3); Hernandez
v. Brakegate, Ltd., 942 F.2d 1223, 1225 (7th Cir. 1991); Air-Shields, Inc. v. Fullam, 891
F.2d 63, 65 (3d Cir. 1989) (discussing the propriety of sua sponte remand). But see
Farina v. Nokia Inc., 625 F.3d 97, 114 (3d Cir. 2010) (noting that the removal time limit
is not jurisdictional). Second, at the time of the second attempted removal, an appeal was
pending in state court. Cases addressing the removal of state-court appeals are few in
number, and generally pertain to specific removal statutes involving specific parties and
subject areas. See, e.g., In re 5300 Mem‟l Investors, Ltd., 973 F.2d 1160, 1161–62 (5th
Cir. 1992) (approving of the removal of appeal by the Resolution Trust Corporation). By
contrast, it is “not clear whether the general removal statutes permit appellate removal.”
In re Meyerland Co., 960 F.2d 512, 515 (5th Cir. 1992) (en banc); see also FDIC v.
Keating, 12 F.3d 314, 316 (1st Cir. 1993) (observing that “post-judgment removal may
not be the statutory norm”). Nothing of note in the state court altered the removability of
the case; in both removal notices, the appellants proceeded on identical theories. See
S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996) (allowing for
multiple removal attempts so long as there are different “grounds” upon which removal is
premised). In any event, the appellants clearly state that they wish to proceed with their
case in the state, not the federal, forum. Inf. Brief at 27. As they explain, they have
never challenged the initial remand order and wish for their case to proceed in state court.
Id.
                                             4
with its decision in the event that appellants had succeeded in removing the matter again,

it is unclear whether that order was in fact appealable. Remand orders are generally not

appealable. See, e.g., 28 U.S.C. § 1452(b); Townsquare Media, Inc. v. Brill, 652 F.3d

767, 768–69 (7th Cir. 2011).

      For these reasons, we will affirm the District Court‟s rulings dismissing the appeal

and denying reconsideration. The appellees‟ motion to supplement the record is granted

and the appellants‟ motion to expedite is denied as moot.




                                            5